ON ORDER TO SHOW CAUSE

PER CURIAM.
Petitioner, Henry Myles, has filed fourteen post conviction proceedings in this court attacking his capital sexual battery conviction and sentence in Putnam County, Circuit Court Case Number 82-4-CF-J. He was ordered to show cause why he should not be denied further access to this court for any proceedings to further attack that conviction and sentence. See State v. Spencer, 751 So.2d 47 (Fla.1999). The court has carefully reviewed petitioner’s response and supplemental responses to the court’s order and finds no merit thereto.
Accordingly, in order to preserve judicial resources, Petitioner is prohibited from filing any further pro se pleadings, motions and petitions in this court relating to Putnam County Circuit Court, Case Number 82-4-CF-J. Any further proceedings filed in this court relating to Petitioner’s conviction and sentence in that case must be reviewed and signed by an attorney who is a duly licensed member of The Florida Bar. The Clerk of the Fifth District Court of Appeal is directed to not accept any further pro se pleadings from Petitioner in the above-styled case.
THOMPSON, SAWAYA and TORPY, JJ., concur.